UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10–Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2014 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-184061 FREEDOM PETROLEUM INC. (Exact name of registrant as specified in its charter) Nevada 45-5540446 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 650 Poydras Street, Office 15 Suite 1400, New Orleans LA 70130 (Address of principal executive offices) 1-504-799-2550 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] As of December 18, 2014, there were 53,469,477 shares of the issuer’s common stock, par value $0.0001,outstanding. FREEDOM PETROLEUM INC. Form 10-Q Part I FINANCIAL INFORMATION Item 1. Unaudited Financial Statements 3 Balance Sheets 3 Statements of Operations 4 Statement of Stockholders’ Equity (Deficit) 5 Statements of Cash Flows 6 Notes to unaudited Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 4. Controls and Procedures 19 Part II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 5. Other Information 20 Item 6. Exhibits 20 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. FREEDOM PETROLEUM, INC. BALANCE SHEETS October 31, July 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Deposits Total Current Assets Oil and gas property - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Due to related party Total Current Liabilities Stockholders’ Equity (Deficit) Preferred stock, $0.0001 par value; 20,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.0001 par value, 100,000,000 shares authorized; 53,297,602 and 52,828,852 shares issued and outstanding, respectively Common stock subscription 31 Common stock subscriptions receivable ) - Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 FREEDOM PETROLEUM, INC. STATEMENTS OF OPERATIONS (UNAUDITED) Three Months EndedOctober31, Revenues $
